Citation Nr: 0943331	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  08-08 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancee 


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from March 1998 to July 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO). 

In June 2008, the Veteran testified at a hearing conducted 
via videoconferencing before the undersigned Veterans Law 
Judge (VLJ).  A copy of the transcript of that hearing is of 
record.  


FINDINGS OF FACT

1.  The Veteran's only service-connected disability is a 
dysthymic disorder (70 percent).  

2.  The Veteran has reported that he graduated from high 
school and has a history of employment as a baker/chef.  

3.  The Veteran did not report for a VA examination scheduled 
in January 2009 for purposes of obtaining a medical opinion 
with respect to the claim.

4.  The preponderance of the evidence fails to reflect that 
the Veteran's service-connected disability alone prevents him 
from securing or following substantially gainful employment, 
even upon consideration of his educational and occupational 
background.  


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.655, 
4.15, 4.16 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, a May 2007 letter, issued prior to the 
decision on appeal, notified the Veteran of the criteria for 
his TDIU claim.  This document also informed him that VA 
would make reasonable efforts to help him obtain necessary 
evidence with regard to this issue but that he must provide 
enough information so that the agency could request the 
relevant records.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II); VAOPGCPREC 1-2004 
(February 24, 2004); and Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  In addition, the May 2007 letter notified 
the Veteran of the type of evidence necessary to establish 
the degree of disability and an effective date.  See 
Dingess/Hartman, 19 Vet. App. at 488.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  

In the present case, the record also reflects that VA has 
made reasonable efforts to obtain relevant records adequately 
identified by the Veteran including service treatment 
records, post service treatment records, VA examination 
reports, and records from the Social Security Administration. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between the Veteran and VA in 
obtaining such evidence.  The Veteran has actively 
participated in the claims process by submitting medical 
evidence and testifying at a hearing.  Therefore, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2009).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule For Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2009).  

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, peculiar effects of occupational activities, defects 
in physical or mental endowment preventing the usual amount 
of success in overcoming the handicap of disability, and the 
effects of combinations of disability.  38 C.F.R. § 4.15 
(2009).  

If the scheduler rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if a veteran is unable to secure or follow a 
substantially gainful occupation as a result of 
service-connected disability, provided that the veteran has 
one service-connected disability rated at 60 percent or 
higher or two or more service-connected disabilities, with 
one disability rated at 40 percent or higher and with a 
combined rating at 70 percent or higher.  The existence or 
degree of nonservice-connected disabilities will be 
disregarded if the above-stated percentage requirements are 
met and the evaluator determines that a veteran's 
service-connected disabilities render him or her incapable of 
substantially gainful employment.  38 C.F.R. § 4.16(a) 
(2009).  

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of 
service-connected disability shall be rated totally disabled.  
38 C.F.R. § 4.16(b) (2009); see also Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (a determination must be made as 
to whether there are circumstances in a veteran's case, apart 
from any nonservice-connected condition and advancing age, 
which would justify a TDIU due solely to service-connected 
disability(ies)).  In cases where the scheduler criteria are 
not met, an extraschedular rating is for consideration.  
38 C.F.R. §§ 3.321, 4.16(b) (2009).  

Here, the Veteran has only one service-connected disability-
a dysthymic disorder evaluated as 70 percent disabling.  
Although he meets the schedular criteria, a determination 
must still be made as to whether this disability alone is 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341; see also 38 C.F.R. 
§ 4.16(a) (if the percentage requirements are met, a TDIU may 
be awarded if an evaluator determines that the veteran's 
disabilities render him incapable of substantially gainful 
employment without regard to the existence or degree of 
nonservice-connected disabilities).  

Specifically, for the Veteran to prevail in his claim for 
TDIU benefits, it is necessary that the record reflect some 
factor which takes his case outside the norm of other such 
veterans.  38 C.F.R. §§ 4.1, 4.15 (2009).  In other words, 
the sole fact that he is unemployed or has difficulty 
obtaining employment is not enough.  The assignment of a 
rating is itself recognition of industrial impairment.  See 
38 U.S.C.A. § 1155 & 38 C.F.R. § 4.1 (stipulating that 
disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning 
capacity).  The question presented in the present appeal is 
whether the Veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  See 38 C.F.R. 4.16(a) & Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  

In addressing this matter, the Board has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis in the 
following decision will focus specifically on what evidence 
is needed to substantiate the issue on appeal and what the 
evidence in the claims file shows, or fails to show, with 
respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Specifically, in the VA Form 21-8940, Veteran's Application 
For Increased Compensation Based On Unemployability 
(Form 21-8940), which was received at the RO in February 
2007, the Veteran noted that he graduated high school and has 
a history of employment as a baker.  Throughout the current 
appeal, the Veteran has maintained that his service-connected 
dysthymic disorder has rendered him incapable of performing 
his duties as a baker/chef.  In particular, he cites having 
had difficulty getting along with coworkers, memory loss, 
panic attacks, and anger management problems.  

Significantly, however, the overall medical evidence of 
record does not support the Veteran's contentions.  In this 
regard, the Board acknowledges that, at the June 2008 
hearing, the Veteran testified that he is receiving SSA 
disability benefits as a result of his service-connected 
dysthymic disorder.  Included in the claims folder is a copy 
of the SSA's May 2007 decision.  Significantly, that document 
specifically demonstrates that the basis of the Veteran's 
award was a borderline personality disorder (primary 
diagnosis) and a major depressive disorder (a secondary 
diagnosis).  It was noted that the Veteran's inflexible and 
maladaptive personality traits were evidenced by intense and 
unstable interpersonal relationships and impulsive and 
damaging behavior.  As previously noted herein, the Veteran's 
service-connected disability has been characterized as a 
dysthymic disorder.  Moreover, a personality disorder is not 
a disability for which VA compensation may be paid, and only 
service connected disorders can be considered when 
determining entitlement to a TDIU.  See 38 C.F.R. 
§§ 3.303(c), 3.41(a), 4.16(a).  

Further, the Veteran testified at the June 2008 hearing that 
a private medical professional concluded that he is unable to 
work as a result of his service-connected dysthymic disorder.  
Included in the claims folder is a copy of a May 2008 
evaluation conducted by this private psychologist who 
acknowledged a deterioration of the Veteran's psychiatric 
symptomatology since she had first interviewed him nine years 
earlier.  Indeed, the psychologist assigned a Global 
Assessment of Functioning (GAF) score ranging from 25-30, 
which is reflective of behavior that is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day; no job, home, or friends).  
See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994) (DSM IV) (one factor for consideration in a 
psychiatric evaluation is the GAF score, which is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness).  

However, this private psychologist diagnosed, on Axis I, 
multiple nonservice-connected disabilities, including severe 
chronic posttraumatic stress disorder (PTSD), severe 
recurrent major depression, a panic disorder with 
agoraphobia, a generalized anxiety disorder, and a sleep 
disorder.  Significantly, the psychologist did not diagnose a 
dysthymic disorder, the Veteran's only service-connected 
disability, and she deferred a diagnosis for Axis II.  
Furthermore, the psychologist did not associate any of the 
psychiatric disorders diagnosed at that May 2007 evaluation 
with the Veteran's service-connected dysthymic disability.  

Moreover, additional medical records included in the claims 
folder reflect treatment for multiple nonservice-connected 
disabilities-including in particular a panic disorder 
without agoraphobia, a borderline personality disorder, 
migraine headaches, multi-level degenerative disc disease of 
the lumbar spine, an anxiety disorder, and a major depressive 
disorder-that affect his ability to complete labor-intensive 
tasks.  Indeed, following a June 2007 VA general medical 
examination, the examiner concluded that the Veteran's low 
back problems (defined at that time as lumbar strain) had, 
albeit, "minor effects on . . . [his] employment 
potential."  Also, following a VA mental disorders 
examination conducted on the same day in June 2007, the 
examiner diagnosed, on Axis I, a 
panic disorder without agoraphobia as well as a dysthymic 
disorder.  Significantly, the examiner specifically opined 
that the Veteran's nonservice-connected panic disorder "is 
the main reason why he cannot work in his usual employment as 
a 
chef, . . . [which is] a very high-pressure position."  
Indeed, the June 2007 examiner opined that the Veteran 
"could probably find some other position that is lower level 
and less interactive."  

In light of the multiple diagnoses of record, as well as the 
findings of the SSA that the Veteran's personality disorder 
was the primary cause of his unemployability for SSA 
purposes, the Board remanded the case in October 2008 to 
accord the Veteran an opportunity to undergo another VA 
examination-one in which the examiner was to express an 
opinion regarding the effect of solely the Veteran's service-
connected dysthymic disorder on his employability, as well as 
an opinion as to whether any of his other diagnosed 
psychiatric disorders are related to his service connected 
dysthymic disorder.  Upon receipt of notification of the 
scheduling of such an examination in January 2009, the 
Veteran called the VA Medical Center (VAMC) in Manchester, 
New Hampshire to cancel the evaluation due to an emergency.  
Although instructed to call the VAMC back later that same day 
to reschedule the examination, the Veteran failed to do so.  
In fact, despite the VAMC's multiple attempts to contact the 
Veteran-including leaving several messages asking him to 
call the facility to reschedule his examination, he failed to 
respond.  When the VAMC subsequently rescheduled the 
examination later in January 2009, and notified the Veteran 
by letter of the rescheduling, he failed to report to the 
examination.  "The duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); 
Hayes v. Brown, 5 Vet. App. 60, 68 (1993) 

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
an examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(2009).  

Here, the Veteran did not report to an examination scheduled 
to clarify the impact of his service connected psychiatric 
disorder versus nonservice connected psychiatric and 
personality disorders on his employability.  Of particular 
significance in this matter is the fact that the record does 
not demonstrate that the Veteran's service-connected 
dysthymic disorder alone is of such severity as to preclude 
his participation in all forms of substantially gainful 
employment.  Indeed, the June 2007 VA mental disorders 
examiner opined that the Veteran's nonservice connected panic 
disorder was the main reason he could not work in his prior 
occupation baker/chef but that he "could probably find some 
other position that is lower level and less interactive."  
Moreover, SSA found the Veteran disabled due to a primary 
diagnosis of a personality disorder.  The letter from a 
private psychologist noted disabling effects of multiple 
psychiatric diagnoses, none of which were dysthymic disorder.  
In short, the evidence of record does not support a finding 
that the Veteran is unemployable due solely to his service 
connected dysthymic disorder, and he did not report to a VA 
examination scheduled for the purpose of obtaining such 
information.  Thus, the Board concludes that the 
preponderance of the evidence fails to establish entitlement 
to a TDIU.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to a TDIU is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


